Citation Nr: 1222087	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-08 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his child J.R.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.
Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.  The appellant is the mother (and custodian) of the Veteran's child, J.R.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decisional letter of the Philadelphia, Pennsylvania VA Regional Office (RO).  In November 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In the appellant's April 20111 VA Form 9, substantive appeal, she also requested a videoconference hearing before the Board.  Such a hearing was scheduled for June 6, 2012.  On the day of the hearing, the appellant withdrew her request for a hearing in writing.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

On June 6, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in writing that she intended to withdraw her appeal seeking an apportionment of the Veteran's VA compensation benefits on behalf of his child J.R.; there is no question of fact or law remaining before the Board in this matter.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met as to the claim seeking apportionment of the Veteran's VA compensation benefits on behalf of his child J.R.; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw her appeal, further discussion of the impact of the VCAA is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received from the appellant's attorney on June 6, 2012, the appellant withdrew her appeal seeking an apportionment of the Veteran's VA compensation benefits on behalf of his child J.R.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking an apportionment of the Veteran's VA compensation benefits on the behalf of his child J.R. is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


